PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/570,038
Filing Date: 15 Dec 2014
Appellant(s): Filson et al.



__________________
Mark J. Itri
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/13/2020.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 9, 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klausner et al, US Patent 5572576 B1, in view of Qureshey et al, US Patent Pub. 20020002039 A1, in view of Iuliis et al, US Patent Pub. 20070053523 A1, and further in view of Passier et al, US Patent Pub. 20060193273 A1.
Re Claim 1, Klausner et al discloses a device, comprising: a processing unit operable to execute a software application, the software application operable to perform a first function for which control circuitry is omitted from the device (figs. 16-17; col. 12, lines 10-35: the RAD 55’ is detachably attached to the enclosure housing 64; wherein the RAD 55’ includes controls that are not including in the base enclosure, with fig. 12 including description for the RAD 55’ where the RAD 55’ includes its own controls such as controls 34a’, 34b’ and 90 as emphasized in col. 10, lines 37-51 with the RAD 55’ including controls such as GO (col. 12, lines 47-53)); control circuitry operable by a user to cause the wearable device to perform a second function, different than the first function (figs. 16-17; col. 12, lines 10-35: the RAD 55’ is detachably attached to the enclosure housing 64; wherein the RAD 55’ includes controls that are not including in the base enclosure, with fig. 12 including description for the RAD 55’ where the RAD 55’ includes its own controls such as controls 34a’, 34b’ and 90 as emphasized in col. 10, lines 37-51 with the RAD 55’ including controls such as GO (col. 12, lines 47-53)); and communication circuitry, coupled to the processing unit, that detects a control signal corresponding to the first function received from control circuitry of an external electronic device that is separate from and communicably coupled to the device (figs. 16-17; col. 12, lines 10-35: the RAD 55’ is detachably attached to the enclosure housing 64; wherein the RAD 55’ includes controls that are not including in the base enclosure, with fig. 12 including description for the RAD 55’ where the RAD 55’ includes its own controls such as controls 34a’, 34b’ and 90 as emphasized in col. 10, lines 37-51 with the RAD 55’ including controls such as GO (col. 12, lines 47-53)); wherein the processing unit causes the device to perform the first function in response to detection of the control signal by the communication circuitry (figs. 16-17; col. 12, lines 10-35: the RAD 55’ is detachably attached to the enclosure housing 64; wherein the RAD 55’ includes controls that are not including in the base enclosure, with fig. 12 including description for the RAD 55’ where the RAD 55’ includes its own controls such as controls 34a’, 34b’ and 90 as emphasized in col. 10, lines 37-51 with the RAD 55’ including controls such as GO (col. 12, lines 47-53)); performing the second function in response to operation, by the user, of the control circuitry of the device (figs. 16-17; col. 12, lines 10-35: the RAD 55’ is detachably attached to the enclosure housing 64; wherein the RAD 55’ includes controls that are not including in the base enclosure, with fig. 12 including description for the RAD 55’ where the RAD 55’ includes its own controls such as controls 34a’, 34b’ and 90 as emphasized in col. 10, lines 37-51 with the RAD 55’ including controls such as GO (col. 12, lines 47-53)); but fails to disclose a processing unit operable to execute a software application, the software application operable to perform a function for which control circuitry is omitted from the device. Qureshey et al discloses a system that discloses a base enclosure (Qureshey et al, fig. 1: enclosure 101; para 0079), where the base enclosure includes software enabled internet radio capabilities (Qureshey et al, claim 1); whereby the enclosure is communicatively coupled with a remote control device (Qureshey et al, fig. 1: remote control 135) with the remote control being able to control the software enabled internet Qureshey et al, fig. 1: remote control 135; para 0078: controlling the software enabled internet radio implies that the remote control can control the software processing). Since there are controls of the Klausner et al reference carried out by the remote control device with there being no control circuitry on the actual base enclosure of Klausner et al and Qureshey et al teaches where the remote control can be used to control the software enabled internet radio, it would have been obvious to modify the main device of Klausner et al to include software enabled internet radio as taught in Qureshey et al with the remote control of Klausner et al being able to control the software processing of the software enabled internet radio, since the internet radio of Qureshey et al is controlled by a remote controller for the purpose of providing internet radio station capabilities to the main device of Klausner et al while still maintaining the sleek lesser control circuitry look of its main device.
The combined teachings of Klausner et al and Qureshey et al fail to disclose the device being a wearable device. However, Iuliis et al discloses the concept of being able to wear an electronic device on a user (Iuliis et al, para 0012). It would have been obvious to modify the Klausner et al system such that its concept could be utilized within a wearable electronic device as taught in Iuliis et al for the purpose of making the system more easily portable.
The combined teachings of Klausner et al, Qureshey et al and Iuliis fail to disclose a communication link, wherein the communication circuitry transmits information to the external electronic device via the communication link. However, Passier et al teaches the concept of an external remote control device associated with wireless headphone speakers, whereby the wireless headphone associated controller is Passier et al, paras 0036-0038). It would have been obvious to modify the Klausner et al system such that the remote controller of Klausner et al could be a wireless headphone incorporated with controls as taught in Passier et al for the purpose of being able to utilize wireless headphones within the Klausner et al system.
Re Claim 2, the combined teachings of Klausner et al, Qureshey et al, Iuliis et al and Passier et al disclose the wearable device of claim 1, wherein the wearable device provides output to the user using an output component of the wearable device based on the first function and the second function (Klausner et al, figs. 16-17; col. 12, lines 10-35: the RAD 55’ is detachably attached to the enclosure housing 64; wherein the RAD 55’ includes controls that are not including in the base enclosure, with fig. 12 including description for the RAD 55’ where the RAD 55’ includes its own controls such as controls 34a’, 34b’ and 90 as emphasized in col. 10, lines 37-51 with the RAD 55’ including controls such as GO (col. 12, lines 47-53)).
Re Claim 3, the combined teachings of Klausner et al, Qureshey et al, Iuliis et al and Passier et al disclose the wearable device of claim 2, wherein the first function provides the output according to information specified by the control signal (Klausner et al, figs. 16-17; col. 12, lines 10-35: the RAD 55’ is detachably attached to the enclosure housing 64; wherein the RAD 55’ includes controls that are not including in the base enclosure, with fig. 12 including description for the RAD 55’ where the RAD 55’ includes its own controls such as controls 34a’, 34b’ and 90 as emphasized in col. 10, lines 37-51 with the RAD 55’ including controls such as GO (col. 12, lines 47-53)).
Claim 9 has been analyzed and rejected according to claim 1.
Re Claim 11, the combined teachings of Klausner et al, Qureshey et al, Iuliis et al and Passier et al disclose the wearable electronic device of claim 9, wherein the wearable electronic device is operable to transmit an additional control signal via the communication circuitry to the external electronic device to control an operation of the external electronic device (Klausner et al, figs. 16-17; col. 12, lines 10-35: the RAD 55’ is detachably attached to the enclosure housing 64; wherein the RAD 55’ includes controls that are not including in the base enclosure, with fig. 12 including description for the RAD 55’ where the RAD 55’ includes its own controls such as controls 34a’, 34b’ and 90 as emphasized in col. 10, lines 37-51 with the RAD 55’ including controls such as GO (col. 12, lines 47-53) and where the system can also further receive additional control signals from the RAD 55’ device since the RAD 55’ device has within it a plurality of controls not included within the main device).
Re Claim 12, the combined teachings of Klausner et al, Qureshey et al, Iuliis et al and Passier et al disclose the wearable electronic device of claim 11, wherein the wearable electronic device transmits the additional control signal in response to the communication circuitry receiving the control signal (Klausner et al, figs. 16-17; col. 12, lines 10-35: the RAD 55’ is detachably attached to the enclosure housing 64; wherein the RAD 55’ includes controls that are not including in the base enclosure, with fig. 12 including description for the RAD 55’ where the RAD 55’ includes its own controls such as controls 34a’, 34b’ and 90 as emphasized in col. 10, lines 37-51 with the RAD 55’ including controls such as GO (col. 12, lines 47-53) and where the system can also further receive additional control signals from the RAD 55’ device since the RAD 55’ device has within it a plurality of controls not included within the main device).

Claims 4, 6, 8, 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klausner et al, US Patent 5572576 B1, Qureshey et al, US Patent Pub. 20020002039 A1, Iuliis et al, US Patent Pub. 20070053523 A1, and Passier et al, US Patent Pub. 20060193273 A1, as applied to claim 1 above, in view of Lowles et al, US Patent Pub. 20080242378 A1. (The Lowles et al reference is cited in IDS filed 12/15/14) 
Re Claim 4, the combined teachings of Klausner et al, Qureshey et al, Iuliis et al and Passier et al disclose the wearable device of claim 1, but fail to explicitly disclose wherein the wearable device includes a female audio connector coupled to the processing unit (Lowles et al, fig. 1; fig. 6: illustrates communication between handset and headset, whereby headset transmits control signal to handset for handset processing, with handset including a software to decode the control signal from headset as emphasized in para 0015; with the control signals being generated based on buttons pressed by a user(selectable elements with the buttons being read as a user interface), wherein the buttons are on the headset (fig. 6: sensing of buttons pressed; para 0025) and when pressed, activates the control signal to be sent to the handset device and the handset executes the command via its own processing circuit and transmits a response/control signal back to the headset for output (fig. 6: 211; para 0030), whereby the response/control signal impacts the signal output by the headset. The headset is connected to the handset via a plug connection, implying a male/female plug arrangement (para 0019)) and the communication circuitry receives the control signal from the external electronic device via the female audio connector (Lowles et al, fig. 1; fig. 6: illustrates communication between handset and headset, whereby headset transmits control signal to handset for handset processing, with handset including a software to decode the control signal from headset as emphasized in para 0015; with the control signals being generated based on buttons pressed by a user(selectable elements with the buttons being read as a user interface), wherein the buttons are on the headset (fig. 6: sensing of buttons pressed; para 0025) and when pressed, activates the control signal to be sent to the handset device and the handset executes the command via its own processing circuit and transmits a response/control signal back to the headset for output (fig. 6: 211; para 0030), whereby the response/control signal impacts the signal output by the headset. The headset is connected to the handset via a plug connection, implying a male/female plug arrangement (para 0019)). However, Lowles et al teaches the general concept of a female connector being included in a base enclosure as above. It would have been obvious to modify the Passier system such that it includes physical male/female connection between the devices of Passier, as taught in Lowles et al for the purpose of making the system able to be physically connected with headphones, microphones etc, thus providing the system with options when wireless connection if failing.
Re Claim 6, the combined teachings of Klausner et al, Qureshey et al, Iuliis et al, Passier et al and Lowles et al disclose the wearable device of claim 4, wherein the control signal is encoded in a voltage of an audio connector terminal of the female audio Lowles et al, para 0023: voltage used to determine connection between headset and handset, whereby when connection is established, an encoded control signal is transmitted (para 0027)).
Re Claim 8, the combined teachings of Klausner et al, Qureshey et al, Iuliis et al, Passier et al and Lowles et al disclose the wearable device of claim 4, wherein the communication circuitry receives the control signal while audio is transmitted between the wearable device and the external electronic device (Klausner et al, figs. 16-17; col. 12, lines 10-35: the RAD 55’ is detachably attached to the enclosure housing 64; wherein the RAD 55’ includes controls that are not including in the base enclosure, with fig. 12 including description for the RAD 55’ where the RAD 55’ includes its own controls such as controls 34a’, 34b’ and 90 as emphasized in col. 10, lines 37-51 with the RAD 55’ including controls such as GO (col. 12, lines 47-53)).
Claim 14 has been analyzed and rejected according to claim 4.
Claim 15 has been analyzed and rejected according to claims 1 & 4.
Claim 16 has been analyzed and rejected according to claims 1 & 4.
Re Claim 17, the combined teachings of Klausner et al, Qureshey et al, Iuliis et al, Passier et al and Lowles et al disclose the wearable electronic device of claim 15, wherein the first function controls a hardware component of the electronic device (Klausner et al, figs. 16-17; col. 12, lines 10-35: the RAD 55’ is detachably attached to the enclosure housing 64; wherein the RAD 55’ includes controls that are not including in the base enclosure, with fig. 12 including description for the RAD 55’ where the RAD 55’ includes its own controls such as controls 34a’, 34b’ and 90 as emphasized in col. 10, lines 37-51 with the RAD 55’ including controls such as GO (col. 12, lines 47-53)).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Klausner et al, US Patent 5572576 B1, Qureshey et al, US Patent Pub. 20020002039 A1, Iuliis et al, US Patent Pub. 20070053523 A1, Passier et al, US Patent Pub. 20060193273 A1, and Lowles et al, US Patent Pub. 20080242378 A1, as applied to claim 4 above, in view of Beyers, Jr., US Patent 4065681. 
Re Claim 5, the combined teachings of Klausner et al, Qureshey et al, Iuliis et al, Passier et al and Lowles et al disclose the wearable device of claim 4, but fail to explicitly disclose wherein the control signal comprises an electrically encoded ultrasonic tone received by the communication circuitry via the female audio connector. However, Beyers, Jr. discloses a system where an encoded ultrasonic signal is generated when a button is pushed (Beyers, Jr., col. 3, lines 13-18). It would have been obvious to modify the Klausner et al system such that the control signals being encoded are ultrasonic signals as taught in Beyers, Jr since ultrasonic sounds are hardly perceived by a user.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klausner et al, US Patent 5572576 B1, Qureshey et al, US Patent Pub. 20020002039 A1, Iuliis et al, US Patent Pub. 20070053523 A1, Passier et al, US Patent Pub. 20060193273 A1, and Lowles et al, US Patent Pub. 20080242378 A1, as applied to claim 4 above, In view of Zenick et al, US Patent 4546266. 
Re Claim 7, the combined teachings of Klausner et al, Qureshey et al, Iuliis et al, Passier et al and Lowles et al disclose the wearable device of claim 4, but fail to Zenick et al, col. 8, lines 53-60). It would have been obvious to modify the Lowles et al as used to modify Klausner et al such that at least two terminals of the plug or the connector is shorted as taught in Zenick et al for the purpose of being able to establish an electrical physical connection between the devices.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klausner et al, US Patent 5572576 B1, Qureshey et al, US Patent Pub. 20020002039 A1, Iuliis et al, US Patent Pub. 20070053523 A1, and Passier et al, US Patent Pub. 20060193273 A1, as applied to claim 9 above, in view of Berger et al, US Patent 7243334 B1.
Re Claim 13, the combined teachings of Klausner et al, Qureshey et al, Iuliis et al and Passier et al disclose the wearable electronic device of claim 9, but fail to explicitly disclose wherein the processing unit modifies the user interface in response to the communication circuitry receiving the control signal. However, Berger et al teaches the concept of modifying a user interface (Berger et al, col. 6, lines 29-37). I would have been obvious to modify Klausner et al to adjust its user interface as taught in Berger et al according to the received control signals such that the Klausner et al system is more user friendly.

s 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klausner et al, US Patent 5572576 B1, Qureshey et al, US Patent Pub. 20020002039 A1, Iuliis et al, US Patent Pub. 20070053523 A1, Passier et al, US Patent Pub. 20060193273 A1, and Lowles et al, US Patent Pub. 20080242378 A1, as applied to claim 15 above, in view of Gauger, JR. et al, US Patent Pub. 20070025561 A1. 
Re Claim 18, the combined teachings of Klausner et al, Qureshey et al, Iuliis et al, Passier et al and Lowles et al disclose the wearable electronic device of claim 15, but fail to disclose wherein communicably coupling the electronic device to the additional electronic device includes performing a handshaking operation. However, Gauger, JR. et al discloses where handshaking is utilized between an accessory device and a headphone/another electronic device (Gauger, JR. et al, para 0031, 0049). It would have been obvious to utilize handshaking between the devices of Passier et al as used to modify Qureshey et al and ultimately Klausner et al for the purpose of dynamically setting parameters of a communication channel before normal communication over the channel begins.
Claim 19 has been analyzed and rejected according to claims 1, 4 & 18.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klausner et al, US Patent 5572576 B1, Qureshey et al, US Patent Pub. 20020002039 A1, Iuliis et al, US Patent Pub. 20070053523 A1, Passier et al, US Patent Pub. 20060193273 A1, and Lowles et al, US Patent Pub. 20080242378 A1, as applied to claim 15 above, in view of Ishii, US Patent Pub. 20080089539 A1. 
Ishii, abstract). It would have been obvious to modify the Klausner et al system such that its control signals are transmitted as optical signal as taught in Ishii for the purpose of being able to use light to transmit information.

(2) Response to Argument
With regards to Appellants argument that the Klausner et al reference teaches away from the invention because its telephone answering device (TAD) is not wearable since it is a base station for a corded telephone with connection to a public telephone network, the examiner maintains. Even though the TAD of Klausner is a base station with required connection to a public telephone network, it still would have been obvious to modify the TAD of Klausner et al to be wearable within a given space from the connection to a public telephone network. As such, the TAD of Klausner et al could be modified to very well be a wearable device worn in place in relation to TAD maintaining its connection to a public telephone network. Furthermore, Klausner et al does not disclose specific language that especially negates the possibility of its TAD being a wearable device. To this effect, the Iuliis et al reference with its wearable electronic device teaching could be used by one of ordinary skill to modify the TAD of Klausner to be wearable for the purpose of making the system portable within a given confined space. Furthermore, it has been recognized In re Lindberg, 93 USPQ 23 (CCPA 1952) that it is Klausner device can certainly be moved by hand.  Further, Webster's II New Riverside University Dictionary defines "portable" as "1. Capable of being carried. 2. Easily carried or moved. 3. Something portable, as a light typewriter or television."

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        
Conferees:
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651       

                                                                                                                                                                                                 /VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.